DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Horton on 8/2/2022.
	Regarding claim 1, on line 8 of the claim, after “memory,” please insert -- including a plurality of different CAN message formats, with each of said CAN message formats corresponding to a particular vehicle type, --.
	Regarding claim 1, on line 24 of the claim, after “vehicle CAN bus” please insert – and being configured to automatically select said CAN message format form among a plurality of possible CAN message formats available to said interface/electronics module corresponding to a vehicle type in which said interface/electronics module is currently installed, --. 
	Regarding claim 11, on line 8 of the claim, after “memory,” please insert -- including a plurality of different CAN message formats, --.
	Regarding claim 11, on line 21 of the claim, after “vehicle CAN bus” please insert – and being configured to automatically select said CAN message format form among a plurality of possible CAN message formats available to said interface/electronics module, with said selected CAN bus format corresponding to a vehicle type in which said interface/electronics module is currently installed, --.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Regarding claims 1 and 11, the prior art of record, Dale (US 2015/0370392) teaches an aftermarket vehicle information and control interface configured for use on a vehicle
originally having a factory radio, a plurality of speakers, a CAN bus operating in a particular CAN message format, and a plurality of OEM components connected to the
CAN bus, the OEM components being responsive to commands transmitted via the CAN bus (Fig. 2 and Section 0081), comprising an interface/electronics module, including, a processor, an associated memory (Fig. 2 and Section 0081); the interface/electronics module being configured to receive a signal from the audio source, amplify the signal and transmit the signal to the plurality of speakers (Fig. 2 and Section 0081); a device that is separate from the interface/electronics module; the device including a touchscreen display configured to display messages and receive inputs suitable for the control of the interface/electronics module (Fig. 2 and Section 0081); the device being connected to the electronics/interface module so that user inputs made to the device can control operations of the electronics/interface module (Fig. 2 and Section 0081); the interface/electronics module being connected to the vehicle CAN bus and being configured to automatically select the CAN message format (Fig. 2 and Section 0081); the interface/electronics module being configured to read messages on the CAN bus and send the CAN bus message to the device for display in a user-readable format on the device (Fig. 2 and Section 0081); and the device being configured to receive a user selection by the touchscreen and send the user selection to the interface/electronics module, with the interface electronics module then creating a CAN message responsive to the user selection and placing the responsive CAN signal on the CAN bus, whereby one of the OEM components is commanded to act (Fig. 2 and Section 0081).
	Barrett (US 2014/0122757) teaches an associated memory, including a plurality of different CAN message formats, with each of the CAN message formats corresponding to a particular vehicle type (Section 0013); the interface/electronics module being connected to the vehicle CAN bus and being configured to automatically select the CAN message format (Section 0013).
	Yamada (US 2015/0138097) teaches a radio frequency tuner configured to received broadcasts and provide an audio source (Sections 0041, 0074, 0078, 0085, and 0090).
	The prior art of record fails to teaches an aftermarket vehicle information and control interface configured for use on a vehicle originally having a factory radio, a plurality of speakers, a CAN bus operating in a particular CAN message format, and a plurality of OEM components connected to the CAN bus, the OEM components being responsive to commands transmitted via the CAN bus, comprising an interface/electronics module, including, a processor, an associated memory, including a plurality of different CAN message formats, with each of the CAN message formats corresponding to a particular vehicle type, a radio frequency tuner configured to received broadcasts and provide an audio source; the interface/electronics module being configured to receive a signal from the audio source, amplify the signal and transmit the signal to the plurality of speakers; a tablet that is separate from the interface/electronics module; the tablet including a touchscreen display configured to display messages and receive inputs suitable for the control of the interface/electronics module; the tablet being connected to the electronics/interface module so that user inputs made to the tablet can control operations of the electronics/interface module; the tablet and the interface/electronics module in combination being configured to replace the factory radio; the interface/electronics module being connected to the vehicle CAN bus and being configured to automatically select the CAN message format from among a plurality of possible CAN message formats available to the interface/electronics module corresponding to a vehicle type in which the interface/electronics module is currently installed; the interface/electronics module being configured to read messages on the CAN bus and send the CAN bus message to the tablet for display in a user-readable format on the tablet; and the tablet being configured to receive a user selection by the touchscreen and send the user selection to the interface/electronics module, with the interface electronics module then creating a CAN message responsive to the user selection and placing the responsive CAN signal on the CAN bus, whereby one of the OEM components is commanded to act.
The prior art of record fails to teach the claimed subject matter as claimed and substantially connected in claims 1-10 and 11-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jones discloses a universal mounting system for tablet controlled stereo head unit.  Naik discloses an apparatus to improve electronic power assisted steering in a vehicle.  Fujie discloses a display device.  Daly discloses a touchscreen based vehicle interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/2/2022